DETAILED ACTION
Claims 1-5 and 8-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/04/2022 has been entered.
 Claim Rejections - 35 USC § 112
	The 112-rejection made in the Final rejection mailed 1/05/2022 has been withdrawn in light of applicant’s amendment to claim 17.
Claim Objections
The objection to claims 9-14 and 17-20 has been withdrawn in light of applicant’s amendments made March 4th, 2022.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 3/04/2022, with respect to claims 1, 12, and 17 have been fully considered and are persuasive.  The Final Rejection of 1/05/2022 has been withdrawn. 
Allowable Subject Matter
Claims 1-5, and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 12, and 17, the prior art fails to disclose an intrasaccular implant to occlude an aneurysm with a system comprising a pull wire that extends through the opening of the securing ring of an intrasaccular implant.
Closest cited prior art, Mitelberg et al. [2008/0097462], discloses: (See Figures 1a, 9, 9a, and 10) A system (10) for deploying an implant (device 24) to occlude an aneurysm (see [0026]), comprising: an implant (24) with a securing ring (34), a pusher tube (carrier 12) with a flexible portion (see [0026-0027]), a hypotube (see [0026]), a securing wire (engagement member 20) with a securing member (opening 22), a pull wire (locking member 28), and a securing wire that is coupled to an inner surface of the pusher tube (see [0028]) by an attachment portion (anchor portion 26). 
However, Mitelberg fails to teach or make obvious: a pull wire extending through the opening of the securing ring. Although all structural elements are present in the document, the prior art fails to meet this limitation of the claim as the pull wire never enters through the opening of the securing ring and thus a combination to modify this would be unreasonable and render the invention inoperable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.A.C./Junior Examiner, Art Unit 3771       

/KATHERINE M SHI/Primary Examiner, Art Unit 3771